THE UNITED STATES OF AMERICA acting through the Rural Utilities Service NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION U.S. BANK TRUST NATIONAL ASSOCIATION PLEDGE AGREEMENT Dated as of September 19, 2008 TABLE OF CONTENTS Page ARTICLE I Definitions and Other Provisions of General Application Section 1.01. Definitions 2 ARTICLE II Application of this Pledge Agreement Section 2.01. Application of the Lien of this Pledge Agreement 5 Section 2.02. Delivery of Certificates of Available Securities 5 Section 2.03. Maintenance of Available Securities 6 Section 2.04. Existence of Trigger Event 6 Section 2.05. UCC Filings 6 Section 2.06. APPLICATION OF ARTICLES III, IV AND V OF THIS PLEDGE AGREEMENT 6 ARTICLE III Provisions as to Pledged Collateral Section 3.01. Pledged Securities 7 Section 3.02. Holding of Pledged Securities 7 Section 3.03. Withdrawal and Substitution of Pledged Collateral 7 Section 3.04. Reassignment of Pledged Securities upon Payment 8 Section 3.05. Addition of Pledged Collateral 8 Section 3.06. Accompanying Documentation 8 Section 3.07. Renewal; Extension; Substitution 9 Section 3.08. Voting Rights; Interest and Principal 9 Section 3.09. Protection of Title; Payment of Taxes; Liens, etc 10 Section 3.10. Maintenance of Pledged Collateral 11 Section 3.11. Representations, Warranties and Covenants 11 Section 3.12. Further Assurances 12 ARTICLE IV Application of Moneys Included in Pledged Collateral Section 4.01. Investment of Moneys by Collateral Agent 12 Section 4.02 Collateral Agent To Retain Moneys during Event of Default 13 -i- TABLE OF CONTENTS (continued) Page ARTICLE V Remedies Section 5.01. Events of Default 14 Section 5.02. Remedies Upon Default 14 Section 5.03. Application of Proceeds 16 Section 5.04. Securities Act 16 ARTICLE VI The Collateral Agent Section 6.01. Certain Duties and Responsibilities 17 Section 6.02. Certain Rights of Collateral Agent 18 Section 6.03. Money Held by Collateral Agent 20 Section 6.04. Compensation and Reimbursement 20 Section 6.05. Corporate Collateral Agent Required; Eligibility 20 Section 6.06. Resignation and Removal; Appointment of Successor 21 Section 6.07. Acceptance of Appointment by Successor 21 Section 6.08. Merger, Conversion, Consolidation or Succession to Business 22 ARTICLE VII Miscellaneous Section 7.01. Notices 22 Section 7.02. Waivers; Amendment 23 Section 7.03. Successors and Assigns 23 Section 7.04. Counterparts; Effectiveness 23 Section 7.05. Severability 23 Section 7.06. GOVERNING LAW 23 Section 7.07. WAIVER OF JURY TRIAL 24 Section 7.08. Headings 24 Section 7.09 Security Interest Absolute 24 Section 7.10 Termination or Release 24 Section 7.11 Collateral Agent Appointed Attorney-in-Fact 25 Schedule I – Form of Certificate of Available Securities Schedule II – Form of Certificate of Pledged Collateral Schedule III – Addresses for Notices -ii- PLEDGE AGREEMENT, dated as of September 19, 2008, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association and its successors and assigns (hereinafter called the “Borrower”), having its principal executive office and mailing address at 2201 Cooperative Way, Herndon, VA 20171-3025, the UNITED STATES OF AMERICA, acting through the Rural Utilities Service, a Rural Development agency of the United States Department of Agriculture and its successors and assigns (“RUS”), and U.S. BANK TRUST NATIONAL ASSOCIATION, a national association and its successors and assigns (hereinafter called the “Collateral Agent”), having its corporate office at 100 Wall Street, Suite1600, NewYork, NY 10005-3701. RECITALS OF THE BORROWER WHEREAS the Borrower has issued a bond to the Federal Financing Bank to represent a loan therefrom in the aggregate principal amount of up to $500,000,000 hereinafter called the “SeriesC Bond”); and the SeriesC Bond has been guaranteed by RUS pursuant to the SeriesC Bond Guarantee Agreement dated as of September 19, 2008, between the Borrower and RUS (the “SeriesC Bond Guarantee Agreement”; and WHEREAS, the Borrower is required pursuant to the terms of the Series C Bond Guarantee Agreement to pledge certain property to the Collateral Agent for the benefit of RUS if a Rating Trigger Event or a Financial Expert Trigger Event exists. NOW, THEREFORE, THIS PLEDGE AGREEMENT WITNESSETH that, to secure the performance of the certain Obligations contained in the Series C Bond Guarantee Agreement, the Reimbursement Noteand herein, for the duration of any Trigger Event, the Borrower assigns and pledges to the Collateral Agent, its successors and assigns, for the benefit of RUS, and grants to the Collateral Agent, its successors and assigns, for the benefit of RUS, a security interest in the following (collectively referred to as the “Pledged Collateral”) in each case with effect from and after the occurrence of a Trigger Event and as otherwise provided in Article II: (a)(i) the Pledged Securities and the certificates representing the Pledged Securities; (ii)subject to Section 3.08, all payments of principal or interest, cash, instruments and other property from time to time received, receivable or otherwise distributed in respect of, in exchange for, and all other Proceeds received in respect of, the Pledged Securities pledged hereunder; (iii)subject toSection 3.08,all rights and privileges of the Borrower with respect to the Pledged Securities pledged hereunder; (iv)all Proceeds of any of the foregoing above; and (b)any property, including cash and Permitted Investments, that may, on the date hereof or from time to time hereafter, be subject to the Lien hereof by the Borrower by delivery, assignment or pledge thereof to the Collateral Agent hereunder and the Collateral Agent is authorized to receive the same as additional security hereunder (subject to 1 Pledge Agreement any reservations, limitations or conditions agreed to in writing by the Borrower and RUS respecting the scope or priority of such security or the use and disposition of such property or the Proceeds thereof). TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title, interest, powers, privileges and preferences pertaining or incidental thereto, unto the Collateral Agent, its successors and assigns, for the benefit of RUS, forever; subject, however, to the terms, covenants and conditions hereinafter set forth. ARTICLE I Definitions and Other Provisions of General Application SECTION 1.01.Definitions.For all purposes of this Pledge Agreement, except as otherwise expressly provided or unless the context otherwise requires: (i) the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (ii) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles; (iii) all reference in this instrument to designated “Articles”, “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this instrument; and (iv) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Pledge Agreement as a whole and not to any particular Article, Section or other subdivision. “Allowable Amount” on any date, means: (a)with respect to cash, 100% thereof; (b)with respect to Eligible Securities, the aggregate principal amount of such Eligible Securities theretofore advanced thereon which remains unpaid on such date; and (c)with respect to Permitted Investments, the cost to the Borrower thereof (exclusive of accrued interest or brokerage commissions) except that with respect to any Permitted Investments which are traded on any national securities exchange or over-the-counter market, Allowable Amount on any date shall mean the fair market value thereof (as determined by the Borrower). “Available Securities” means the Eligible Securities specified in ScheduleA of the Certificate of Available Securities most recently delivered to the Collateral Agent and RUS. 2 Pledge Agreement “Borrower” means the Person named as the “Borrower” in the first paragraph of this instrument. “Borrower Notice” and “Borrower Order” mean, respectively, a written notice or order signed in the name of the Borrower by either its Governor or its Chief Financial Officer, and by any Vice President of the Borrower, and delivered to the Collateral Agent and RUS. “Certificate of Available Securities” means a certificate delivered to the Collateral Agent and RUS substantially in the form of ScheduleI attached hereto. “Certificate of Pledged Collateral” means a certificate delivered to the Collateral Agent and RUS substantially in the form of ScheduleII attached hereto. “Collateral Agent” means the Person named as the “Collateral Agent” in the first paragraph of this instrument. “Eligible Security” means a note or bond of any Person payable or registered to, or to the order of, the Borrower, the Rural Telephone Finance Cooperative or the National Cooperative Services Corporation, and in respect of which (i)no default has occurred in the payment of principal or interest in accordance with the terms of such note or bond that is continuing beyond the contractual grace period (if any) provided in such note or bond for such payment; (ii)no “event of default” as defined in such note or bond (or in any instrument creating a security interest in favor of the Borrower, the Rural Telephone Finance Cooperative or the National Cooperative Services Corporation in respect of such note or bond), shall exist that has resulted in the exercise of any right or remedy described in such note or bond (or in any such instrument); (iii)such note or bond is not classified by the Borrower as a non-performing loan under generally accepted accounting principles in the United States; and (iv) such note or bond is free and clear of all liens other than the Lien created by this Pledge Agreement. “Event of Default” has the meaning set forth in Section5.01. “Financial Expert Trigger Event” has the meaning given to that term in the Series C Bond Guarantee Agreement. “Lien” means any lien, pledge, charge, mortgage, encumbrance, debenture, hypothecation or other similar security interest attaching to any part of the Pledged Collateral. “Lien of this Pledge Agreement” or “Lien hereof” means the Lien created by these presents. “Obligations” means the due and punctual performance of the obligations of the Borrower to make payment under Sections4.1, 9.4 and 10.3 of the Series C Bond Guarantee Agreement and, without duplication, under the Reimbursement Note. 3 Pledge
